internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-110656-99 date date legend a b c x y z d1 d2 d3 d4 d5 state this responds to your letter dated date submitted on behalf of z requesting rulings as to z’s acquisition of the stock of two s_corporations and contemplated qualified_subchapter_s_subsidiary qsub elections for the acquired companies x was incorporated under the laws of state on d1 and is a solvent s_corporation x elected s_corporation status effective d4 y was incorporated under the laws of state facts plr-110656-99 on d2 and is a solvent s_corporation y elected s_corporation status effective d5 z was incorporated under the laws of state on d3 and is a solvent s_corporation z was formed to acquire the stock of x and y pursuant to a plan_of_liquidation a b and c own all of the shares of x y and z a b and c propose to transfer all of their shares in x and y to z effective the same day as the above transfer of shares it is anticipated that z will make qsub elections for x and y a b c d e f g z has made the following representations to the best of z’s knowledge and belief the transfer of x common_stock in exchange for voting and non-voting common_stock of z and the transfer of y common_stock in exchange for voting and non-voting stock of z qualify under sec_351 of the internal_revenue_code at the time of the proposed qsub elections z will own of both x and y no shares of x or y stock will have been redeemed during the years preceding the adoption of the plan of complete_liquidation of x and y neither x nor y will have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan_of_liquidation no assets of x or y have been or will be disposed of by x y or z except for dispositions in the ordinary course of business and dispositions occurring more than years prior to adoption of the plan_of_liquidation the liquidation of x and y will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of x or y if persons holding directly or indirectly more than percent in value of the x and y stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the adoption of the plan_of_liquidation no assets of x will have been distributed in_kind transferred or sold to z except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the plan_of_liquidation h prior to the adoption of the plan_of_liquidation no assets of y will have been plr-110656-99 distributed in_kind transferred or sold to z except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the plan_of_liquidation the fair_market_value of the assets of x and y will exceed their liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between z and either x or y and none has be canceled forgiven or discounted z is not and will not be an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code there is no plan or intention by the shareholders of x each of whom own percent or more of the x stock to sell exchange or otherwise dispose_of a number of shares of z stock received in the transaction that would reduce the shareholders’ ownership of z stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all the formerly outstanding_stock of x as of the same date for purposes of this representation shares of x stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of z stock will be treated as outstanding x stock on the date of the transaction moreover shares of y stock and shares of z stock held by x shareholders and otherwise sold redeemed or disposed of prior or subsequent to the transaction will be considered in making this representation the fair_market_value of the z stock received by the shareholders of x in exchange for their x stock will be approximately equal to the fair_market_value of the x stock surrendered in the exchange z will acquire at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by x immediately prior to the transaction for purposes of this representation amounts used by x to pay its reorganization expenses and any redemptions and distributions excluding regular normal dividends made by x immediately preceding the transfer will be included as assets of x held immediately before the transaction after the transaction the shareholders of x will be in control of z within the meaning of sec_368 z has no plan or intention to reacquire any of its stock issued in the proposed transactions i j k l m n o p plr-110656-99 q r s t u v w x y z has no plan or intention to sell or otherwise dispose_of any of the assets of x acquired in the proposed transactions except for dispositions made in the ordinary course of business the liabilities of x that will be assumed by z in the proposed transactions and the liabilities to which the transferred assets of x are subject were incurred in the ordinary course of their business following the proposed transactions z will continue the historic_business of x or use a significant portion of x’s historic_business_assets in a business at the time of the proposed transactions z will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in z that if exercised or converted could affect the acquisition of control of z by the former shareholders of x within the meaning of sec_368 z and x will pay their respective expenses if any incurred in connection with the transactions x is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the fair_market_value of the assets of x transferred to z will equal or exceed the sum of the liabilities assumed by z plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of x to be transferred to z will equal or exceed the sum of the liabilities if any to which the transferred assets are subject there is no plan or intention by the shareholders of y each of whom own percent or more of the y stock to sell exchange or otherwise dispose_of a number of shares of z stock received in the transaction that would reduce the shareholders’ ownership of z stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all the formerly outstanding_stock of y as of the same date for purposes of this representation shares of y stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of z stock will be treated as outstanding y stock on the date of the transaction moreover shares of y stock and shares of z stock held by y shareholders and otherwise sold redeemed or disposed of prior or subsequent to the transaction will be considered in making this representation z the fair_market_value of the z stock received by the shareholders of y in exchange plr-110656-99 for their y stock will be approximately equal to the fair_market_value of the y stock surrendered in the exchange aa z will acquire at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by y immediately prior to the transaction for purposes of this representation amounts used by y to pay its reorganization expenses and any redemptions and distributions excluding regular normal dividends made by y immediately preceding the transfer will be included as assets of y held immediately before the transaction bb after the transaction the shareholders of y will be in control of z within the meaning of sec_368 cc z has no plan or intention to sell or otherwise dispose_of any of the assets of y acquired in the proposed transactions except for dispositions made in the ordinary course of business dd the liabilities of y assumed by z in the proposed transactions and the liabilities to which the transferred assets of y are subject were incurred in the ordinary course of their business ee following the proposed transactions z will continue the historic_business of y or use a significant portion of y’s historic_business_assets in a business ff z and y will pay their respective expenses if any incurred in connection with the transactions gg at the time of the proposed transactions z will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in z that if exercised or converted could affect the acquisition of control of z by the former shareholders of y within the meaning of sec_368 hh the fair_market_value of the assets of y transferred to z will equal or exceed the sum of the liabilities assumed by z plus the amount of liabilities if any to which the transferred assets are subject ii jj the total adjusted_basis of the assets of y to be transferred to z will equal or exceed the sum of the liabilities if any to which the transferred assets are subject y is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-110656-99 kk no two parties to the transaction are investment companies within the meaning of sec_368 and iv law and analysis sec_381 provides that in the case of the acquisition of assets of a corporation by another corporation in a distribution to such other corporation to which sec_332 applies or in a transfer to which sec_361 applies but only if the transfer is in connection with a reorganization described in subparagraphs a c d f or g of sec_368 the acquiring_corporation shall succeed to and take into account as of the close of the day of distribution or transfer the items described in sec_381 of the distributor or transferor_corporation subject_to the conditions and limitations specified in sec_381 and c sec_381 delineates the items referred to in sec_381 these items include the subchapter_c_earnings_and_profits of the distributor or transferor_corporation as described in sec_381 sec_381 sec_1_381_c_2_-1 sec_1 a - a of the income_tax regulations provides that a corporation which acquires the assets of another corporation in certain liquidations and reorganizations shall succeed to and take into account as of the close of the date of distribution or transfer the items described in sec_381 of the distributor or transferor_corporation these items are taken into account by the acquiring_corporation subject_to the conditions and limitations specified in sec_381 sec_382 and sec_383 and the regulations thereunder sec_1361 provides that a corporation which is a qualified_subchapter_s_subsidiary qsub shall not be treated as a separate corporation and all of its assets liabilities and items of income deduction and credit shall be treated as the assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or the effective date of the election the legislative_history to the act provides if an election is made to treat an existing corporation whether or not its stock was acquired from another person or previously held by the corporation as a qualified_subchapter_s_subsidiary the subsidiary will be deemed to have liquidated under sec_332 and sec_337 immediately before the election is effective h_r rep no 104th cong 2d sess 1996_3_cb_331 on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing form_966 subject_to certain plr-110656-99 modifications with the appropriate service_center the election may be effective on the date form_966 is filed or up to days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect sec_1223 provides that the holding_period for property however acquired includes the period for which such property was held by any other person if such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person sec_1374 provides that for any taxable_year beginning in the recognition_period an s_corporation has a net_recognized_built-in_gain there is a tax imposed on the income of such corporation for such taxable_year sec_1_1374-8 provides that a separate determination of tax is made with respect to the assets the s_corporation acquires in one sec_1374 transaction from the assets the s_corporation acquires in another sec_1374 transaction and from the assets the corporation held when it became an s_corporation conclusion based solely on the facts submitted and the representations made we rule as follows neither z x nor the shareholders of x will recognize gain_or_loss as a result of the transactions in which the shareholders of x will transfer all of their shares in x to z in exchange for z stock followed by the qsub election for x neither z y nor the shareholders of y will recognize gain_or_loss as a result of the transactions in which the shareholders of y will transfer all of their shares in y to z in exchange for z stock followed by the qsub election for y the basis of the assets of x in the hands of z shall be the same as the basis of the assets in the hands of x the basis of the assets of y in the hands of z shall be the same as the basis of the assets in the hands of y the holding_period of the assets of x in the hands of z includes the period which the assets were held by x sec_1223 plr-110656-99 the holding_period of the assets of y in the hands of z includes the period which the assets were held by y sec_1223 pursuant to sec_381 and sec_1 a - z will succeed to and take into account those attributes of x and y described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder as provided by sec_381 and sec_1_381_c_2_-1 z will succeed to and take into account the subchapter_c_earnings_and_profits or deficit in earnings_and_profits of x and y as of the dates of the respective qsub elections z is subject_to the built-in gains tax of sec_1374 with respect to the assets it is deemed to receive from x pursuant to the qsub election for x see sec_1_1374-8 relating to the separate determination of tax for the assets of x for federal tax purposes including the built-in gains tax of sec_1374 x shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of x shall be treated as assets liabilities and such items as the case may be of z sec_1361 neither x or y shall be considered a c_corporation for any period of time as a result of the transfer of its stock from its current shareholders to z except as specifically set forth above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code specifically no opinion is expressed on whether the transaction is characterized as a sec_368 reorganization or a sec_332 liquidation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
